Citation Nr: 1538913	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to an effective date earlier than February 8, 2005 for the grant of service connection for stomach ulcers.

4.  Entitlement to an effective date earlier than February 8, 2005 for the grant of service connection for right knee strain.

5.  Entitlement to an effective date earlier than February 8, 2005 for the grant of service connection for inguinal hernia.

6.  Entitlement to an effective date earlier than February 8, 2005 for the grant of service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from January 1993 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Veteran testified at a videoconference hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In a July 2012 statement, the Veteran submitted a copy of his birth certificate and informed the VA that his surname had been changed from Dorsey to Nelson.  See July 2012 VA Form 4138.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Earlier Effective Date Claims

The Veteran has appealed the effective date for the grant of service connection for stomach ulcers, right knee disability, inguinal hernia, and a left shoulder disability.  

Service-connection was established for these disabilities by the RO in a December 2007 decision.  Ultimately, in April 2008, the RO assigned an effective date of February 8, 2005, for the establishment of service connection for the disabilities.  In January 2008, the Veteran filed a notice of disagreement with respect to the effective date assigned for stomach ulcers, and the RO issued a statement of the case in April 2008.  The Veteran did not perfect an appeal of this claim, however.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

In April 2011, the Veteran filed a request to reopen his claim for an earlier effective date for his award of service-connection.  These claims were denied by the RO in the currently appealed February 2012 decision.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296   (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.

In this case, while not entirely clear, it appears that the Veteran and his representative are claiming CUE in two decisions - an August 1998 determination that the Veteran's was not entitled to VA benefits due to his character of discharge, and the decision currently on appeal.  With respect to the latter decision, since that is in appellate status, CUE is not for consideration (by being on appeal, the Board will ultimately determine if the decision was erroneous).  

In any event, in support of the Veteran's claim for an earlier effective date for the grant of service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder condition, two arguments have been presented.  First, he asserts that the proper effective date for the grant of service connection should be December 13, 1996, the date following service discharge, as his initial claim for entitlement to service connection was filed within one year of that date on November 6, 1997.  Id.; see also Hearing Transcript at 5-6.

Second, the Veteran's representative asserts that an earlier effective date, specifically within one year of the date of November 6, 1997, is warranted based on the provisions of 38 C.F.R. §§ 3.13, 3.400(g)(2).  See May 2005 Correspondence from the Texas Veterans Commission; April 2011 VA Form 21-4138.

Generally, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

In addition, where entitlement to service connection is established as a result of a correction, change, or modification of a military record, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates: (1) the date of application for correction, change, or modification with the respective service department, in either an original or a disallowed claim; (2) date of receipt of claim, if the claim was disallowed; or, (3) one year prior to the date of reopening of a disallowed claim.  38 C.F.R. § 3.400(g).

Historically, the Veteran's original claim for entitlement to service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder condition was received by VA on November 6, 1997.  In a letter dated August 1998 the VA informed the Veteran that his other than honorable military discharge for the period of January 4, 1993 to December 12, 1996 barred his entitlement to VA benefits.  Thereafter, on February 27, 2002, the VA received an informal claim requesting to reopen the previously disallowed claim.  See February 2002 VA Form 21-4138.  In a letter dated August 2002, the VA denied the request to reopen and informed the Veteran that due to his other than honorable military discharge he was not entitled him to VA benefits.

In November 2002, in response to the RO's August 2002 decision, the Veteran filed a Notice of Disagreement (NOD) asserting that he received an honorable discharge from active military service for the period of January 4, 1993 to September 4, 1995.  See November 2002 NOD.  Thereafter, in an August 2003 statement of the case (SOC), the RO determined that the Veteran's character of discharge for the period of service from January 4, 1993 to December 12, 1996 was other than honorable, thus a bar to benefits administered by the VA.

In a report dated May 2005, the Veteran through his representative argued that the RO's August 1998 character of discharge decision, which found the Veteran's period of active military service from January 4, 1993 to December 12, 1996 as dishonorable was "in error" as the RO failed to consider the provisions of 38 C.F.R. § 3.13(a), 3.13(c) 1-3, and the guidelines of M21-1, ch. 11.  Specifically, the Veteran asserts that "[h]e was conditionally discharged on September 4, 1995 solely for the purpose of re-enlistment on September 5, 1995.  His original 3-year service obligation would have expired on January 3, 1996.  This period was satisfactorily completed without discreditable incident.  Incident of misconduct resulting in less than honorable discharge (AWOL) did not begin until June 18, 1996."  

In a report and directive dated March 25, 2005, the Department of the Army Review Board Agency granted partial relief in the form of an upgrade of the characterization of the Veteran's service to general, under honorable conditions for the period of active military service from January 4, 1993 to September 4, 1995.  See March 2005 Report & Directive from the Department of the Army Discharge Review Board.  According to the March 2005 report, the Veteran filed a request for consideration to upgrade the characterization of discharge on December 1, 2003.  Thereafter, on February 8, 2006, the VA received the Veteran's request to reopen a claim for entitlement to service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder condition.  In an April 2008 rating decision, the RO granted an earlier effective date for service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder condition effective February 8, 2005, one year prior to the date of the reopened claim.

The claim for CUE with respect to the August 1998 has not been adjudicated and would potentially impact the earlier effective date claims.  Thus this claim needs to be remanded to the RO for adjudication.



Right Knee

The Veteran asserts that his patellofemoral pain syndrome and instability of the right knee is more severely disabling than the current 10 percent rating reflects.  See March 2012 VA Form 21-4138; July 2013 Statement; July 2014 VA Form 21-4138; Hearing Transcript at 8.

The Veteran was last examined by VA in September 2012.  In view of the Veteran's contentions that his right knee disability has increased in severity since the most recent VA examination, another examination is required to evaluate his right knee disability.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the earlier effective date claims, the RO should adjudicate the claim of whether there was CUE in the RO's August 1998 determination that the Veteran was not eligible for VA benefits at that time.  Prior to such action, the Veteran and his representative should be sent an appropriate notification letter and be given time to submit arguments on the issue.  

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician to evaluate the current severity of right knee patellofemoral pain syndrome and instability.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA or VBMS, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should identify the symptoms of the Veteran's right knee patellofemoral pain syndrome and instability, their severity, and their impact on his industrial capability and daily activities.  The ranges of flexion and extension should be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain, etc.  The combined effect of all functional losses due to such problems should be equated to disability manifested by limitation of motion beyond what is shown clinically.  In other words, the examiner should equate functional losses to a certain level of loss of motion.  In this regard, some speculation/conjecture on the examiner's part is necessary.  

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
Findings necessary to apply the rating criteria should be elicited from the examiner.

The examiner must provide a complete explanation for his or her opinion(s).  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (including with respect to the earlier effective date/CUE intertwined claims) and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


